Case 1:19-cv-02730-LTB Document 1 Filed 09/24/19 USDC Colorado Page 1 of 6




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO

                                 Case No.: 1:19-cv-02730

 ERIC LEE BOWERS,

               Plaintiff,

 v.

 BLU CORPORATE HOUSING, LLC,

               Defendant.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                        (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff ERIC LEE BOWERS by and through his undersigned counsel, brings this

Complaint against Defendant BLU CORPORATE HOUSING, LLC for damages and

injunctive relief, and in support thereof states as follows:

                               SUMMARY OF THE ACTION

       1.     Plaintiff ERIC LEE BOWERS (“BOWERS”), brings this action for violations

of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute

Bowers' original copyrighted works of authorship.

       2.     Bowers is a Kansas City based architectural, real estate, and commercial

photographer. He has built a library of Kansas City images that are available for

licensing, including the revitalization of Kansas City's downtown area, construction

progress of the Kaufman Center for the Performing Arts, as well as the final years of

open-outcry wheat futures trading at the Kansas City Board of Trade. Bowers also

engages in aerial photography for architecture, real estate and construction, political

campaign photography, and event photography.


                                         SRIPLAW
                                    LOS ANGELES, CALIFORNIA
Case 1:19-cv-02730-LTB Document 1 Filed 09/24/19 USDC Colorado Page 2 of 6




       3.      Defendant BLU CORPORATE HOUSING, LLC (“BCH”) is a short-term

property rental provider that caters to employee housing needs.

       4.      Bowers alleges that BCH copied Bowers’ copyrighted Work from the

internet in order to advertise, market and promote its business activities. BCH

committed the violations alleged in connection with BCH's business for purposes of

advertising and promoting sales to the public in the course and scope of BCH's

business.

                                JURISDICTION AND VENUE

       5.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

       6.      This Court has subject matter jurisdiction over these claims pursuant to 28

U.S.C. §§ 1331, 1338(a).

       7.      Defendant is subject to personal jurisdiction in Colorado.

       8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and

1400(a) because the events giving rise to the claims occurred in this district, Defendant

engaged in infringement in this district, Defendant resides in this district, and Defendant

is subject to personal jurisdiction in this district.

                                         DEFENDANT

       9.      Blu Corporate Housing, LLC is a Colorado limited liability company with its

principal place of business at 720 South Colorado Boulevard, Denver, Colorado, 80246,

and can be served by serving its Registered Agent, Colorado Registered Agent, LLC,

1942 Broadway Street, Suite 314C, Boulder, Colorado, 80302.




                                               2
                                           SRIPLAW
                                      LOS ANGELES, CALIFORNIA
Case 1:19-cv-02730-LTB Document 1 Filed 09/24/19 USDC Colorado Page 3 of 6




                        THE COPYRIGHTED WORKS AT ISSUE

         10.   Attached hereto as Exhibit 1 are four (4) photographs created by Bowers

at issue in this case, which are referred to herein as the “Works,” one of which is shown

below.




         11.   Bowers registered the Works with the Register of Copyrights on March 21,

2016 and January 5, 2016 and was assigned the registration numbers VA 2-001-422

and VA 1-990-476. The Certificates of Registration are attached hereto as Exhibit 2.

         12.   At all relevant times Bowers was the owner of the copyrighted Works at

issue in this case.

                           INFRINGEMENT BY DEFENDANT

         13.   BCH has never been licensed to use the Works at issue in this action for

any purpose.

                                            3
                                        SRIPLAW
                                   LOS ANGELES, CALIFORNIA
Case 1:19-cv-02730-LTB Document 1 Filed 09/24/19 USDC Colorado Page 4 of 6




       14.    On a date after the Works at issue in this action were created, but prior to

the filing of this action, BCH copied the Works.

       15.    BCH copied Bowers' copyrighted Works without Bowers' permission.

       16.    After BCH copied the Works, it made further copies and distributed the

Work on the internet to promote the sale of goods and services as part of its short-term

rental services.

       17.    BCH copied and distributed Bowers' copyrighted Works in connection with

BCH's business for purposes of advertising and promoting BCH's business, and in the

course and scope of advertising and selling products and services.

       18.    Bowers' Works are protected by copyright but are not otherwise

confidential, proprietary, or trade secrets.

       19.    BCH committed copyright infringement of the Works as evidenced by the

documents attached hereto as Exhibit 3.

       20.    Bowers never gave BCH permission or authority to copy, distribute or

display the Works at issue in this case.

       21.    Bowers notified BCH of the allegations set forth herein on September 27,

2018 and November 27, 2018. To date, BCH has failed to respond to Plaintiff’s Notices.

                                     COUNT I
                              COPYRIGHT INFRINGEMENT

       22.    Plaintiff incorporates the allegations of paragraphs 1 through 21 of this

Complaint as if fully set forth herein.

       23.    Bowers owns a valid copyright in the Works at issue in this case.

       24.    Bowers registered the Works at issue in this case with the Register of

Copyrights pursuant to 17 U.S.C. § 411(a).

                                              4
                                          SRIPLAW
                                    LOS ANGELES, CALIFORNIA
Case 1:19-cv-02730-LTB Document 1 Filed 09/24/19 USDC Colorado Page 5 of 6




        25.     BCH copied, displayed, and distributed the Works at issue in this case

and made derivatives of the Works without Bowers's authorization in violation of 17

U.S.C. § 501.

        26.   BCH performed the acts alleged in the course and scope of its business

activities.

        27.   BCH's acts were willful.

        28.   Bowers has been damaged.

        29.   The harm caused to Bowers has been irreparable.

        WHEREFORE, the Plaintiff prays for judgment against the Defendant Blu

Corporate Housing, LLC that:

        a.    Defendant and his officers, agents, servants, employees, affiliated entities,

and all of those in active concert with them, be preliminarily and permanently enjoined

from committing the acts alleged herein in violation of 17 U.S.C. § 501;

        b.    Defendant be required to pay Plaintiff his actual damages and Defendant's

profits attributable to the infringement, or, at Plaintiff’s election, statutory damages, as

provided in 17 U.S.C. § 504;

        c.    Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable

statutes sued upon;

        d.    Defendant be required to account for all profits, income, receipts, or other

benefits derived by Defendant as a result of its unlawful conduct;

        e.    Plaintiff be awarded prejudgment interest; and

        f.    Plaintiff be awarded such other and further relief as the Court deems just

and proper.


                                             5
                                         SRIPLAW
                                   LOS ANGELES, CALIFORNIA
Case 1:19-cv-02730-LTB Document 1 Filed 09/24/19 USDC Colorado Page 6 of 6




                                    JURY DEMAND

     Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: September 24, 2019                Respectfully submitted,


                                         /s/ Jonah A. Grossbardt
                                         JONAH A. GROSSBARDT
                                         Jonah.grossbardt@sriplaw.com

                                         SRIPLAW
                                         1801 Century Park East
                                         Suite 1100
                                         Los Angeles, CA 90067
                                         323.364.6565 - Telephone
                                         561.404.4353 – Facsimile

                                         and

                                         JOEL B. ROTHMAN
                                         joel.rothman@sriplaw.com

                                         SRIPLAW
                                         21301 Powerline Road
                                         Suite 100
                                         Boca Raton, FL 33433
                                         561.404.4350 - Telephone
                                         561.404.4353 – Facsimile

                                         and

                                         WILLIAM S. WENZEL
                                         info@redroadlegal.com

                                         RED ROAD LEGAL, PC
                                         7650 East Kenyon Avenue
                                         Denver, CO 80237
                                         888.443.5485 – Telephone

                                         Attorneys for Plaintiff Eric Lee Bowers




                                           6
                                       SRIPLAW
                                  LOS ANGELES, CALIFORNIA
